DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
	The prior art submitted on 6/16/22 has been considered.
2. 	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to
prevent the unjustified or improper timewise extension of the “right to exclude”
granted by a patent and to prevent possible harassment by multiple assignees.  See
In re Goodman, 11F.3d 1046, 29 USPQ2d 2010 (Fed.Cir. 1993); In re Longi, 759
F.2d 887, 225 USPQ 645 (Fed.Cir. 1985); In re Van Ornum, 686 F.2d 937, 214
USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321© may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign
a terminal disclaimer. A terminal disclaimer signed by the assignee must fully
comply with 37 CFR 3.73(b).
Claims 1-2, are rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 1 of U.S. Patent No. 10974564 (refers as ‘564).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claims 1-2 in
17/166901 would have been anticipated by the invention defined in claim 1 of
(‘564). Claim 1 of (‘564) have all the limitations of claims 1-2 of current
application. 
Claims 3-9, are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 2-8 of U.S. Patent No. 10974564 (refers as ‘564).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claims 3-9 in
17/166901 would have been anticipated by the invention defined in claims 2-8 of
(‘564).  Claims 2-8 of (‘564) have all the limitations of claims 3-9 of current
application. 
Claim 10, is rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 5 of U.S. Patent No. 10974564 (refers as ‘564).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claim 10 in
17/166901 would have been anticipated by the invention defined in claim 5 of
(‘564).  Claim 5 of (‘564) have all the limitations of claim 10 of current
application. 
Claims 11-15, are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 9-13 of U.S. Patent No. 10974564 (refers as ‘564).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claims 11-15 in
17/166901 would have been anticipated by the invention defined in claims 9-13 of
(‘564). Claims 9-13 of (‘564) have all the limitations of claims 11-15 of current
application. 
Claims 16-20, are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 16-20 of U.S. Patent No. 10974564 (refers as ‘564).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 16-20 in 17/166901 would have been anticipated by the invention defined in claims 16-20 of (‘564). Claims 16-20 of (‘564) have all the limitations of claims 16-20 of current application. 
Claims 1, and 4, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 4 of U.S. Patent No. 10286745 (refers as ‘745).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 1, and 4 in 17/166901 would have been anticipated by the invention defined in claims 1, and 4 of (‘745). Claims 1 and 4 of (‘745) have all the limitations of claims 1 and 4 of current application. 
Claims 2, 6, and 10, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10286745 (refers as ‘745).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 2, 6, and 10 in 17/166901 would have been anticipated by the invention defined in claim 4 of (‘745).  Claim 4 of (‘745) have all the limitations of claims 2, 6, and 10 of current application. 
Claim 3, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10286745 (refers as ‘745).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 3 in 17/166901 would have been anticipated by the invention defined in claim 1 of (‘745).  Claim 1 of (‘745) have all the limitations of claim 3 of current application. 
Claim 5, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10286745 (refers as ‘745).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 5 in 17/166901 would have been anticipated by the invention defined in claim 2 of (‘745).  Claim 2 of (‘745) have all the limitations of claim 5 of current application. 
Claims 7-8, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-7 of U.S. Patent No. 10286745 (refers as ‘745).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 7-8 in 17/166901 would have been anticipated by the invention defined in claims 6-7 of (‘745).  Claims 6-7 of (‘745) have all the limitations of claims 7-8 of current application. 
Claim 9 depended on claim 1 rejected as above.
Claim 11, is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 11 of U.S. Patent No. 10286745 (refers as ‘745).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 11 in 17/166901 would have been anticipated by the invention defined in claims 8 and 11 of (‘745).  Claims 8 and 11 of (‘745) have all the limitations of claim 11 of current application. 
Claims 12, and 13, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, and 11 of U.S. Patent No. 10286745 (refers as ‘745).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 12, and 13 in 17/166901 would have been anticipated by the invention defined in claims 9, and 11 of (‘745).  Claims 9, and 11 of (‘745) have all the limitations of claims 12, and 13 of current application. 
Claims 14-15, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14 of U.S. Patent No. 10286745 (refers as ‘745).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 14-15 in 17/166901 would have been anticipated by the invention defined in claims 13-14 of (‘745).  Claims 13-14 of (‘745) have all the limitations of claims 14-15 of current application. 
Claim 16, is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 17 of U.S. Patent No. 10286745 (refers as ‘745).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 16 in 17/166901 would have been anticipated by the invention defined in claims 15 and 17 of (‘745).  Claims 15 and 17 of (‘745) have all the limitations of claim 16 of current application. 
Claims 17-18, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10286745 (refers as ‘745).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 17-18 in 17/166901 would have been anticipated by the invention defined in claim 15 of (‘745).  Claims 15 of (‘745) have all the limitations of claims 17-18 of current application. 
Claims 19-20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 of U.S. Patent No. 10286745 (refers as ‘745).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 19-20 in 17/166901 would have been anticipated by the invention defined in claims 16-17 of (‘745).  Claims 16-17 of (‘745) have all the limitations of claims 19-20 of current application. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20, are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (6148252) in view of Sugasawa et al. (4733883), and Hirao et al. (8322728).
	As per claims 1 and 16, Iwasaki et al. disclose a method, and non-transitory computer readable storage media, comprising: determining whether one or more driving parameters of a vehicle exceeds a threshold value associated with that driving parameter (see at least column 6, lines 16-59; columns 7-8, lines 65-42; column 9, lines 18-53; and column 10, lines 18-67, all para. disclose determining whether one or more driving parameters, for example vertical speed of a vehicle exceeds a threshold value); and in response to at least one of the one or more driving parameters exceeding the threshold value associated with that driving parameter, adjusting damping of suspension of the vehicle when the vehicle has a zero velocity (see at least column 2, lines 6-43, disclose a vehicle speed sensor means for detecting vehicle speed and providing a signal indicative thereof, and a control means responsive to the signal from the vehicle speed sensor means to provide control signals for controlling the front and rear shocks absorbers in a manner wherein the damping force characteristics of the front shock absorber in the extension stroke and of the rear shock absorber in the compression stroke are modified to the higher damping coefficients respectively when the vehicle speed is substantially zero; also column 6, lines 16-59; and columns 7-8, lines 65-42).  Iwasaki et al. do not explicitly disclose wherein the one or more driving parameters comprises brake pressure, longitudinal acceleration, or pitch rate.  However, a second reference to Sugasawa et al. disclose a suspension control system, comprising determining whether one or more driving parameters of a vehicle exceeds a threshold value associated with that driving parameter (see at least the abstract; and columns 1-2, lines 61-61, all para. disclose determine whether the vehicle deceleration is greater than a predetermine level), and in response to at least one of the one or more driving parameters exceeding the threshold value associated with that driving parameter, adjusting damping of suspension of the vehicle when the vehicle has a zero velocity (see at least column 5, lines 7-21).  In addition, a third reference to Hirao et al. also disclose a suspension control system, comprising determining whether one or more driving parameters of a vehicle exceeds a threshold value associated with that driving parameter (see at least the abstract; column 3, lines 8-67; column 4, lines 38-45; columns 6-7, lines 64-34; and column 9, lines 18-28, all para. disclose determining whether one or more driving parameter of vehicle, for example, vehicle pitch rate, brake pressure, or forward/backward acceleration of a vehicle exceeds a threshold value), and in response to at least one of the one or more driving parameters exceeding the threshold value associated with that driving parameter, adjusting damping of suspension of the vehicle when the vehicle has a zero velocity (see at least column 9, lines 18-28); and columns 15-16, lines 9-8).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Iwasaki et al. by combining the one or more driving parameters comprises brake pressure, longitudinal acceleration, or pitch rate for controlling the damping characteristic  of vehicle suspension accurately.
As per claim 2, Iwasaki et al. disclose tracking velocity of the vehicle (see at least the abstract; and column 2, lines 6-43).  Iwasaki et al. do not disclose determining whether the brake pressure of the vehicle exceeds the threshold value
associated with the brake pressure during a deceleration of the vehicle.  However, another reference to Hirao et al. disclose determining whether the brake pressure of the vehicle exceeds the threshold value associated with the brake pressure during a deceleration of the vehicle (see at least columns 4-5, lines 66-15; column 6, lines 17-31; and columns10-11, lines 30-18).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Iwasaki et al. by combining determining whether the brake pressure of the vehicle exceeds the threshold value associated with the brake pressure during a deceleration of the vehicle for controlling the damping characteristic of vehicle suspension accurately.
	As per claims 3, and 17, Iwasaki et al. disclose in response to the vehicle transitioning from a non-zero velocity to a zero velocity, adjusting the damping of the suspension of the vehicle for a threshold time period when the vehicle remains at the zero velocity (see at least column 2, lines 6-63).  
	As per claims 4, and 18, Iwasaki et al. disclose adjusting the damping of the suspension of the vehicle during driving based on the one or more driving parameters (see at least column 2, lines 6-63; column 6, lines 17-59; and columns 7-8, lines 65-42).  The second reference to Sugasawa et al. also disclose adjusting the damping of the suspension of the vehicle during driving based on the one or more driving parameters (see at least the abstract; and columns 1-2, lines 61-61).
As per claims 5, and 19, Iwasaki et al. disclose deactivating adjusting the damping of the suspension of the vehicle after the vehicle has been at the zero velocity for a threshold time period (see at least columns 7-8, lines 65-42; and columns 8-9, lines 53-17).  
As per claims 6, and 20, Iwasaki et al. do not disclose deceleration rate or pitch rate.  However, another reference to Sugasawa et al. disclose during deceleration of the vehicle, determining whether one or more of: a deceleration rate of the vehicle exceeds a deceleration threshold, and adjusting the damping of the suspension of the vehicle in response to the deceleration rate exceeding the deceleration threshold (see at least the abstract; and columns 1-2, lines 61-42).  In addition, another reference to Hirao et al. disclose determining whether the pitch rate of the vehicle exceeds the threshold value associated with the pitch rate, and adjusting the damping of the suspension of the vehicle in response to the pitch rate exceeding the pitch rate threshold (see at least the abstract; and column 3, lines 8-67).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Iwasaki et al. by combining deceleration rate or pitch rate for controlling the damping characteristic of vehicle suspension accurately.
As per claim 7, Iwasaki et al. disclose independently controlling damping of suspension for each wheel based on the one or more driving parameters (see at least column 2, lines 6-64; and columns 7-8, lines 65-42).  In addition, another reference to Hirao et al. also disclose independently controlling damping of suspension for each wheel based on the one or more driving parameters (see at least columns 6-7, lines 14-14; and columns 15-16, lines 9-8).
As per claim 8, Iwasaki et al. disclose wherein adjusting the damping of the suspension of the vehicle comprises providing an instruction or current to dampers at one or more wheels of the vehicle to control an amount of damping (see at least column 6, lines 17-59; and columns 7-8, lines 65-42).
As per claim 9, Iwasaki et al. disclose the one or more driving parameters further comprise road surface information and sideways velocity (see at least columns 10-11, lines 18-58).  In addition, another reference to Hirao et al. also disclose the one or more driving parameters further comprise road surface information and sideways velocity (see at least column 26, lines 4-30, disclose lateral acceleration and road surface information).
As per claim 10, Iwasaki et al. do not disclose the threshold values associated with the one or more driving parameters comprises: a brake pressure threshold, a longitudinal acceleration threshold.  However, another reference to Sugasawa et al. disclose the threshold values associated with a longitudinal acceleration threshold (see at least the abstract; columns 1-2, lines 61-61; and column 5, lines 7-21).  In addition, another reference to Hirao et al. also disclose the threshold values associated with the brake pressure, and a pitch rate threshold of the vehicle (see at least the abstract; column 3, lines 8-67; and columns 6-7, lines 17-34).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Iwasaki et al. by combining the threshold values associated with the one or more driving parameters comprises: a brake pressure threshold, a longitudinal acceleration threshold for controlling the damping characteristic of vehicle suspension accurately.
Claims 11, and 12-15, are system claims corresponding to method claims 1, and 5-8 above.  Therefore, they are rejected for the same rationales set forth as above.
			Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Itabashi et al. (9067601)
 	. Post, II et al. (8229642)
	. Pallot (6859713)
	. Shtarkman et al. (5367459)
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/          Primary Examiner, Art Unit 3664